DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pham-Huu et al. (US Pat. Pub. No. 2010/0239470, hereinafter Pham).
In regards to Claim 1, Pham discloses  an air conditioning device comprising:
a photocatalytic filter including a space through which air passes and having a surface on which a transition metal oxide is formed in a nanotube form, the transition metal oxide removing gas included in the air and including at least one of TiO2, ZnO, NiO, or WO3 (see paragraphs [0022]-[0023] and [0112]; Pham discloses a photocatalyst comprises a cellular carbon foam  2 and titanates.  The photocatalytically active phase can be selected from metals oxides such as WO3, ZnO, and TiO2. Said photocatalyst according to the invention can also be used as a filter, i.e. photocatalyst filter, in order to filter biological agents, such as bacteria, viruses or any other similar compound in a gas phase, i.e. air.  As an example, the filter can be installed at the inlet of an air conditioning device or buildings or vehicles and can also be used to purify gaseous effluents.);  and
a light source configured to irradiate the photocatalytic filter with light (see paragraphs [0099] and [0106]-[0107]; Pham discloses introducing one or more cellular foam parts in an opaque casing element and a light source, such as LED diodes, within the casing element to irradiate the cellular foam parts, i.e. photocatalytic filter.).
In regards to Claim 15, Pham discloses a photocatalytic filter comprising: 
a transition metal plate including a space through which air passes (see paragraph [0112] and claim 5); and
a transition metal oxide formed in a nanotube form of a surface of the transition metal plate and removing gas included in the air (see paragraph [0112] and claim 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Goswani et al. (US Pat. Pub. No. 2015/0320900, hereinafter Goswani).
In regards to Claim 2
a plurality of plates each having a surface on which the transition metal oxide is formed in a nanotube form, and 
the plurality of plates are spaced apart from each other to allow the air to pass between the plurality of plates.
However, Goswani teaches a system for decontaminating a fluid, such as air.  The system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle. The filter substrate has at least one fixed loci relative to the path of fluid travel, and at least one portion of the filter substrate is movable between a first position and at least a second position within the conduit (see paragraphs [0008], [0012] and [0034]).
Goswani further teaches wherein the filter substrate (#160) includes a plurality of plates (#162) each having a surface coated with the photocatalyst particles, i.e. transition metal oxide, and the plurality of plates (#162) are spaced apart from each other to allow the air to pass between the plurality of plates (#162) (see figure 7 and paragraph [0042]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having the photocatalytic filter to include a plurality of plates each having a surface on which the transition metal oxide is formed in a nanotube form, and the plurality of plates are spaced apart from each other to allow the air to pass between the plurality of plates, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system 
In regards to Claim 3, Pham discloses wherein the light source includes a plurality of light emitting diodes (LEDs) corresponding to the plurality of plates, respectively (see paragraph [0107]).
In regards to Claim 4, Pham discloses further comprising:
a suction port configured to suck air from the outside (see paragraph [0112]; Pham discloses wherein the photocatalyst according to the invention can also be used as a filter in order to filter biological agents, such as bacteria, viruses or any other similar compound in a liquid or gas phase. As an example, such a filter can be installed very simply at the inlet of air conditioning of buildings or vehicles, i.e. suction port configured to suck air from the outside.); and
a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port (see paragraph [0112]; Pham discloses wherein the 
the plurality of plates are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port (see figure 5 and paragraphs [0106] and [0112]).
In the alternative, Goswani teaches a suction port configured to suck air from the outside and a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port (path of travel #110 includes suction port and discharging port), and the plurality of plates (#162) are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port (see figure 7 and paragraphs [0036]-[0037] and [0041]-[0042]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by a suction port configured to suck air from the outside and a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the 2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the air conditioning device further includes a suction port configured to suck air from the outside and a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port, and the plurality of plates are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port, thereby efficiently decontaminating the air introduced into the air conditioning device with a minimal drop in pressure (see figure 7 and paragraph [0042]).
In regards to Claim 5, Pham discloses the air conditioning device as recited in claim 4, but fails to disclose wherein the predetermined angle and an interval at which the plurality of plates are arranged are determined based on at least one of a flow rate of the air, a flow velocity of the air, a contact area with the plurality of plates per unit volume of the air, a structure of the air conditioning device, or a layout of the plurality of plates.
However, Goswani teaches a system for decontaminating a fluid, such as air.  The system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, 
Goswani further teaches wherein the filter substrate (#160) includes a plurality of plates (#162) each having a surface coated with the photocatalyst particles, i.e. transition metal oxide, and the plurality of plates (#162) are spaced apart from each other to allow the air to pass between the plurality of plates (#162), and the plurality of plates are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port.  The predetermined angle and an interval at which the plurality of plates are arranged are determined based on at least one of a flow rate of the air, a flow velocity of the air, a contact area with the plurality of plates per unit volume of the air, a structure of the air conditioning device, or a layout of the plurality of plates (see figure 7 and paragraphs [0036]-[0037], [0041]-[0042] and [0044]; Goswani teaches wherein displacement of the filter substrate within a predefined range of motion is caused by the movement of fluid to be disinfected, i.e. flow rate of the air.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by further having the predetermined angle and an interval at which the plurality of plates are arranged are determined based on at least one of a flow rate of the air, a 2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the air conditioning device further includes a suction port configured to suck air from the outside and a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port, and the plurality of plates are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port, wherein the predetermined angle and an interval at which the plurality of plates are arranged are determined based on at least one of a flow rate of the air, thereby improving the contact of contaminants in the air with the photocatalyst particles on the filter substrate (see paragraph [0044]).
In regards to Claim 6, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 4.  Although Pham, as modified above, does not explicitly disclose wherein each of the plurality of LEDs is disposed on a plate that is adjacent to a target plate to be irradiated with light by each of the plurality of LEDs, changing the location of the plurality of LEDs such as to be disposed adjacent to a target plate to be irradiated with light by each of the plurality of LEDs is a mere engineering design choice 
In regards to Claim 7, Pham, in view of Goswani, discloses the air conditionin device as recited in claim 4.  Goswani further teaches wherein the light source includes an LED layer in which a plurality of LEDs that irradiate the plurality of plates, with light, respectively, are arranged in line (see figure 7 and paragraph [0032]).  
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having the light source to include an LED layer in which a plurality of LEDs that irradiate the plurality of plates, with light, respectively, are arranged in line, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, wherein the light source includes an LED layer in which a plurality of LEDs that irradiate the plurality of plates, with light, respectively, are arranged in line, thereby improving the contact of contaminants in the air with the photocatalyst particles on the filter substrate (see figure 7 and paragraphs [0032] and [0044]).
In regards to Claim 8, Pham in view of Goswani, discloses the air conditioning device as recited in claim 3.  Although Pham, as modified above, does not explicitly 
In regards to Claim 9, Pham in view of Goswani, discloses the air conditioning device as recited in claim 3.  Goswani teaches wherein the photocatalytic filter includes: 
a first layer in which a plurality of plates (#162) are arranged in line at a predetermined interval (see figures 7 and 8); and
a second layer which is spaced apart from the first layer and in which a plurality of plates (#162) are arranged in line at a predetermined interval (see figures 7 and 8). 
Examiner notes that although Goswani is silent in regards to wherein the plurality of plates (#162) included in the first layer and the plurality of plates (#162) included in the second layer are arranged to be misaligned with each other, changing the position of the plurality of plates in the first and second layers to be misaligned with each other is a mere engineering design choice in order to obtain a desired end result, such as for improved decontamination efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed 2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, and a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the photocatalytic filter includes a first layer in which a plurality of plates are arranged in line at a predetermined interval, a second layer which is spaced apart from the first layer and in which a plurality of plates are arranged in line at a predetermined interval, and the plurality of plates included in the first layer and the plurality of plates included in the second layer are arranged to be misaligned with each other, thereby improving the contact of contaminants in the air with the photocatalyst particles on the filter substrate (see figures 7-8).
In regards to Claim 10, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 9.  Goswani further teaches wherein a plurality of LEDs (#140) corresponding to the plurality of plates (#162) included in the first layer, respectively, are each disposed in a space of the second layer corresponding to each of the plurality of plates (#162) included in the first layer, and a plurality of LEDs (#140) corresponding to 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having a plurality of LEDs corresponding to the plurality of plates included in the first layer, respectively, are each disposed in a space of the second layer corresponding to each of the plurality of plates included in the first layer, and a plurality of LEDs corresponding to the plurality of plates included in the second layer, respectively, are each disposed in a space of the first layer corresponding to each of the plurality of plates included in the second layer, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, and a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the photocatalytic filter includes a first layer in which a plurality of plates are arranged in line at a predetermined interval, a second layer which is spaced apart from the first layer and in which a plurality of plates are arranged in line at a predetermined interval, the plurality of plates included in the first layer and the plurality of plates included in the second layer are arranged to be misaligned with each other, and having a plurality of LEDs corresponding to the plurality of plates included in the first layer, respectively, are each disposed in a space of the second layer corresponding to each of 
In regards to Claim 11, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 9.  Goswani further teaches wherein the light source (#140) includes a third layer including a plurality of LEDs (#140) that irradiate the plurality of plates (#162) included in the first layer and the plurality of plates (#162) included in the second layer with light, respectively (see figures 7 and 8). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having the light source to include a third layer including a plurality of LEDs that irradiate the plurality of plates included in the first layer and the plurality of plates included in the second layer with light, respectively, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, and a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the photocatalytic filter includes a first layer in which a plurality of plates are arranged in line at a predetermined interval, a second layer which is spaced apart from the first layer and in which a plurality of plates are arranged in line 
In regards to Claim 12, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 1. Goswani further teaches wherein the photocatalytic filter (#160) includes a plate having a plurality of holes (channels) through which air passes (see figures 7 and 8, and paragraph [0042]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having the photocatalytic filter to include a plate having a plurality of holes through which air passes, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, and a photon 
In regards to Claim 13, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 12.  Pham discloses wherein the light source includes a plurality of LEDs arranged at a predetermined interval based on a light emission angle (see paragraphs [0106] and [0112]).
In the alternative, Goswani teaches wherein the light source (#140) includes a plurality of LEDs arranged at a predetermined interval based on a light emission angle (see figures 7 and 8, and paragraphs [0032] and [0041]-[0042]).
Examiner notes that although Pham, in view of Goswani, is silent in regards to wherein the light source is arranged at a predetermined internal based on a light emission angle, changing/adjusting the location of the LEDS based on a light emission angle is a mere engineering design choice, in order to obtain a desired end result, such as for improved decontamination efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by the light source to include a plurality of LEDs arranged at a predetermined interval based on a light emission angle, as claimed by the applicant, with a reasonable 2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, and a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, wherein the light source includes a plurality of LEDs arranged at a predetermined interval based on a light emission angle, thereby improving decontamination efficiency and the contact of contaminants in the air with the photocatalyst particles on the filter substrate with a  minimal drop in pressure (see figures 7-8 and paragraph [0042]).
In regards to Claim 14, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 13.  Although Pham, as modified above, does not explicitly disclose wherein the plurality of holes are each formed in a region where an intensity of light irradiated on the plate by each of the plurality of LEDs is less than a predetermined value, changing the location of the plurality of holes based on the intensity of light irradiated is a mere engineering design choice in order to obtain a desired end result, such as for improving decontamination efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2/CNT (titanium oxide carbon nanotubes) and a photocatalytic filter provided by the same by providing a substrate, forming a plurality of carbon nanotubes on the substrate; (c) providing a titanium source and an oxygen source; and (d) forming at least one titanium dioxide layer on the carbon nanotubes. The photocatalysts made by the method of the present invention are visible light absorbed photocatalysts that can be workable with visible light, LTV light, or both (not only workable with UV light exposure) (see paragraphs [0008]-[0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759